UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7040


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC STUDWELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:04-cr-00056-RBS-FBS-1)


Submitted:    July 15, 2009                 Decided:   August 6, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, THE LAW OFFICES OF JENIFER WICKS, Washington,
D.C., for Appellant.     Dana J. Boente, Acting United States
Attorney, Eric M. Hurt, Assistant United States Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric   Studwell     appeals     the     district      court’s    order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        United States v. Studwell, No. 4:04-cr-

00056-RBS-FBS-1    (E.D.     Va.   filed   May     2,   2008;    entered    May   7,

2008).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented      in    the    materials

before   the   court   and   argument      would    not   aid    the    decisional

process.

                                                                           AFFIRMED




                                       2